Citation Nr: 0217083	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-05 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service connection for peptic ulcer disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from October 
1990 to August 1994.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  

In September 2002, the veteran appeared before the 
undersigned Member of the Board and gave testimony in 
support of his claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  The veteran was treated in service for gastrointestinal 
complaints.  His current peptic ulcer disease is reasonably 
related to service.  


CONCLUSION OF LAW

Peptic ulcer disease was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103A, 5107(b) (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
38 U.S.C.A. § 5103A (West Supp. 2002); See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

Under the new legislation, the VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 
2002).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered 
by the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107 (West Supp. 2002).  

The Board has considered the effect of this new legislation 
as it pertains to the appellant's claim and finds that no 
further development is necessary as to this issue.  Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Specifically, the Board 
notes that the veteran has been informed via letters, a 
statement of the case and subsequent supplemental statements 
of the case of the evidence necessary to substantiate his 
claim.  The RO has secured medical records and the veteran 
has been examined in conjunction with the claim.  

The Board concludes that the duties to assist and to notify 
the veteran have been fulfilled, and there is no indication 
that there are additional documents that have not been 
obtained and would be pertinent to the present claim.  The 
appellant and his accredited representative have been 
accorded the opportunity to present evidence and argument in 
support of the claim.   

The RO made all reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate his claim.  
No reasonable possibility exists that any other assistance 
would aid in substantiating the claim and the RO met its 
duty to assist the appellant.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  No further development is required in order to 
comply with VA's duty to assist.  In addition since the 
Board's determination is favorable to the veteran and a full 
grant of benefits sought, the need for further development 
is not a consideration.  

The service medical records show that the veteran was 
treated on two occasions during service for gastrointestinal 
complaints, once in 1991 and again in 1992.  Gastroenteritis 
was diagnosed.  VA outpatient treatment records beginning in 
1995 show that he was treated after service for complaints 
of upper abdominal pain for the past two years in March 2000 
at a VA facility.  After an upper GI evaluation, a 
persistent deformity of the duodenal bulb was noted.  Peptic 
ulcer disease was diagnosed.  

In an August 2000 statement, a VA physician stated that the 
veteran was his patient, and that the veteran had a long 
standing history of abdominal pain going back to his time in 
the miliary.  It was reported that the veteran was found to 
have a duodenal ulcer under the care of VA and that this 
ulcer may have been present at the time of the veteran's 
military service.  

On VA examination in November 2000, the veteran reported 
stomach pain and vomiting.  The examiner diagnosed, " Peptic 
Ulcer disease, Upper GI series 6-19-00 revealed persistent 
deformative duodenal bulb consistent with previous peptic 
ulcer disease."  

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service. 38 U.S.C.A. § 
1110 (West 1991).  Service connection for peptic or gastric 
ulcers may be granted on a presumptive basis, even though 
there is no evidence of such disease during active service, 
if manifest to a compensable degree within one year from 
discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).  

The United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter, "the Court") has held that, 
in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the Secretary shall give 
the benefit of the doubt in resolving each such issue.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran (or appellant, as applicable) need only 
demonstrate that there is an approximate balance of positive 
and negative evidence' in order to prevail."

Here the veteran was treated in service for gastrointestinal 
complaints and he has been currently diagnosed with peptic 
ulcer disease.  A VA examiner has stated that his ulcer may 
have been present in service.  There is nothing in the 
record to refute this opinion.  The Board finds that with 
the resolution of reasonable doubt in the veteran's favor, 
service connection for peptic ulcer disease is warranted.  


ORDER

Service connection for peptic ulcer disease is granted.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

